Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ever limitation must be shown or the feature(s) canceled from the claim(s).  For instance, the drawings refer to a control circuit connected to a network.  However, none of the limitations that the control circuit is configured to perform, as claimed, are shown in the Drawings.  All of those need to be shown in the Figures.  See dependent claims as well.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control circuit” in claim 1.  The “control circuit” is the generic placeholder.  The “control circuit” performs the function of “receive . . . , receive . . . , [etc.].”  The control circuit is not modified by any structure, material, or acts that perform the function.  Accordingly, these limitations relating to the “a control circuit” are interpreted under 35 USC 112(f).  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, 10, 14-16, 19, and 20 are rejected under 35 USC 112(a) and 35 USC 112(b).  The 112(a) is based on the 112(f) claim interpretation.  Under that interpretation, the examiner refers to Applicant’s Specification to determine the structure associated with that phrase.  However, when the examiner reviewed Applicant’s Specification, there was no indication as to the structure of the claimed “control circuit.”  Therefore, there is a lack of written description.  Further, because there is no indication in the Specification as to the term “control circuit”, this also renders the claim indefinite because the scope of the claim is unascertainable.  Appropriate correction is required.  

    PNG
    media_image1.png
    737
    624
    media_image1.png
    Greyscale
Further, claim 1 now recites the following limitation(s): 

The examiner refers to the amended language.  Applicant refers to paragraphs 5 and 17 of their disclosure.  The examiner has referred to those paragraphs, and the entirety of the disclosure, and has been unable to find support for the amended limitations in combination with the “control circuit” and where the entirety of the reconciliation process is performed as a result of the receipt of the trigger from a POS.  Accordingly, this is rendered as new matter.  Appropriate correction is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10, 14-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2014/0014722 to Gonclaves et al. (“Gonclaves”) in view of U.S. Pat. Pub. No. 2008/0077511 to Zimmerman (“Zimmerman”) in further view of JD Edwards World (April 2015) Inventory Management Guide, Release A9.4, retrieved from: https://docs.oracle.com/cd/E59116_01/doc.94/e58761/title.htm (hereinafter "Oracle"), in further view of U.S. Pat. Pub. No. 2017/0083884 to Vilmosh (“Vilmosh”).
With regard to claims 1 and 10, Gonclaves1 further discloses a system that is configured to identify mis-ringing of products in a retail store, the system comprising: 
 	an electronic communications network (see e.g. [0067]; Fig. 4); 
 	a database storing one or more perpetual inventory (PI) values of at least a first and second item (see abstract, “and obtain identifiers of items represented in the database that correspond to an acquired image according to a correspondence criterion”, see items indicating at least 2 items; for specifics of the PI values the examiner refers to at least Zimmerman); 
 	an electronic point-of-sale apparatus that collects sales information for a first product and a second product that are purchased together by a customer during a sales transaction, the point-of-sales apparatus transmitting the sales information over the network (see Fig. 1, Hand-Held Scanner 107; [0011]; [0022]; [0024]; [0032]; Fig. 2 S4; see [0006] where multiple items are transacted together at “acquiring first identifiers of items to be transacted during retail checkout; acquiring images of the items to be transacted during retail checkout”); 
 	a first sensor disposed in proximate relation to the point-of-sales apparatus, wherein the first sensor is configured to obtain first images of the first product and second images of the second product as the product is being purchased during the sales transaction, and transmit the images over the network (see e.g. Figs. 3 and 1; [0022] where the system can have “one or more cameras (101, 101’) etc.; [0023]; see [0006] “acquiring images of the items to be transacted during retail checkout;”); 
 	a second sensor disposed in proximate relation to the point-of-sales apparatus, wherein the second sensor is configured to obtain other sensed data of the first product and the second product as the product is being purchased during the sales transaction, and transmit the other sensed data over the network (see e.g. Fig. 3, [0024] where there can be one camera aimed at the supply belt (325) where a customer places items for scanning by the cashier, and then other camera(s) at other angles capturing the products to be purchased at another angle or different location, all proximate the POS terminal; the examiner has interpreted the various angles and locations of the camera angle(s) to all be sensing different information; see [0022] where there can also be a “weight scale”); 
 a control circuit (see e.g. exception analysis module 108, Fig. 1) coupled to the network, the control circuit being configured to: 
 	receive the images and other sensed data from the network (see e.g. [0063], where the exception module aggregates “visual recognitions (101, 110)”); 
 	receive the sales information from the network (see e.g. [0063], “the exception analysis module (108) aggregates information from the barcode scanners (bi-optic (102), hand-held (107), and manually keyed entries (106))”); 
 	upon a receipt of a trigger from the POS apparatus where the trigger is an electronic indication from the POS apparatus that a particular product type is being purchased (see e.g. [0066-69] where the POS can send/forward/transmit all scanned data from the items, or only certain parts of the data of the transaction.  The examiner notes that the system is fully capable to thereby allow the POS to send any data to the exception module), perform a reconciliation between the images and other sensed data, and the sales information (see e.g. [0063-64]) where the system has knowledge of time data, date information, and other information of the transaction (see [0063-64], [0070] where this information is considered “exception information” and includes for instance data of the cashier name/identifier, date and time of transaction, register number, item lost, image with visual recognition, etc.; see [0062] a timestamp (or time and data) is associated with each UPC scan/read event, or time/date when images were taken) and where the information such as timestamp of the visual occurrence is compared with times of image of transaction (see [0145]-[0156] where “[0154] Given that the object recognition module receives a set of images of an item from a lane in quick succession, some exemplary methods of selectively processing the images are: [0155] pick the image with the timestamp closest to the UPC scan timestamp (or with a predetermine offset, if the imager and the scanner are not co-aligned in the checkout lane).  If object recognition of that image provides conclusive evidence of fraud or no fraud, the server can avoid processing the rest of the images in that set.  If the object recognition does not provide conclusive evidence for or against fraud, then other images are selected for processing (in the form of a binary search of the corresponding time interval, say, so as to sample the time interval from a coarse-to-fine fashion).  [0156] a computationally efficient pre-processing step may be used to rank the images for processing.  For example, the amount of image area occupied by the foreground object can be measured, or the amount of texture in the foreground can be measured, giving priority to images with higher foreground area or larger amounts of texture.”) (see combination of Gonclaves and Johnson below taking into account weight from scale); 
 	when the reconciliation identifies a discrepancy between the sales information, and the images and the other sensed data adjust the one or more PI values of one or more products so as to correct for the discrepancy (see [0064-65]); 
 	when the reconciliation identifies a discrepancy between the sales information, and the images and other sensed data (see e.g. [0064-65], where action is taken in response to correct the discrepancy/error). 
 	wherein the first PI value and the second PI value are used to re-order products (the examiner notes that this is intended use and not granted patentable weight.  The examiner notes that any PI value is used to re-order products.  For a specific teaching, the examiner refers to Zimmerman, as applied below, at [0038] Re-order point; [0073] where each product and associated data are used to determine the re-order point for each item in the store).  
	Gonclaves is silent regarding the following: 
; 
send instructions to the ;
processing the images to obtain dimensions and a color of the product; 
the PI values indicating an amount of a first product and a second product in a retail store;
the mapping table being a data structure where inputs are applied and an output responsively produced upon application of the inputs;

 	However, Zimmerman2 teaches at e.g. abstract, [0011], [0033], [0039], [0053], [0067], [0079], Fig. 5B that it would have been obvious to include the ability of the store system to 

    PNG
    media_image2.png
    167
    777
    media_image2.png
    Greyscale
See Zimmerman.  
	 
 	Further, Gonclaves is silent regarding the claimed limitations of:  
	Processes the images to obtain dimensions and a color of the product; 
	Apply the dimensions, the color and the weight to a mapping table to obtain a type for the product;
	Obtain a product number based upon the product type, where many products can be analyzed in this way; 
	Compare the product number to the sales information to identify a discrepancy between the sales information, and the images and the weight; 
	Adjust one or more PI values of one or more products to correct for the discrepancy;
 	Zimmerman also teaches the following: 
Processes the images to obtain dimensions and a color of the product (Zimmerman teaches a system that is capable of processing images to obtain dimensions at [0058] “size” and color at [0058] “color” of the products, where this can be done for any amount of products/images such as a first a second); 
	Apply the dimensions, the color to a mapping table to obtain a type for the product that differentiates the product for consumers within the store (see [0058] where the product bar decoder, the out-of-stock detector, and/or the product counter analyze the data, apply to its own mapping structure, and determines a type such as a product having a barcode, an out of stock type, or a counted type of product);
	Obtain a product number based upon the type (see [0054] “The extracted item barcode identifies the [product] item.”); 
	Compare the product number to the sales information to identify a discrepancy between the sales information, and the images (see [0054]); 
	Adjust one or more PI values of one or more products to correct for the discrepancy3;
 	Therefore, it would have been obvious to one of ordinary skill in the retail transaction art at the time of filing to modify Gonclaves with the ability to have an automated vehicle, such as “a mobile inventory robot” and the ability to send instructions to the automated vehicle to perform an action, the action including investigating product availability in the store, Attorney Docket No. 8842-140475-US_1786US02- 13 -moving existing ones of the product within the store, or prioritizing movement of newly ordered ones of the product from a delivery vehicle into the store, as taught by Zimmerman, where this is performed in order to implement the following advantages:

    PNG
    media_image2.png
    167
    777
    media_image2.png
    Greyscale
See Zimmerman.  
 	 
 	Oracle4 teaches at e.g. chapters 7-10 relating to “Inventory Transactions” that it would have been obvious to one of ordinary skill in the inventory management art to include the ability to transfer inventory, digitally, from one location to another by adding or subtracting the item from the inventory of respective inventory levels, where this is beneficial as this allows the user to rearrange inventory and correct the inventory in light of mislabeling of products.  In particular, see 7-1—3, and 10-1, 

    PNG
    media_image5.png
    222
    680
    media_image5.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the inventory management art at the time of filing to modify Gonclaves to include the ability to adjust inventory by adding inventory value to one location, and subtracting the inventory amount from another location, where this can be done as many times as desired by the user for any given reason, where this is performed as this allows the user to rearrange inventory and correct the inventory in light of mislabeling of products.  
 	The combination above does not explicitly teach where the system “applies the first dimensions, the first color and the first weight to a mapping table to obtain a first product type for the first product that differentiates the first product from the second product” and where this can be done for multiple products to distinguish the products from each other; and where there is a scale to measure weight.  The examiner notes that this is a common form of identifying types, categories, or groups of products, or anything.  An example of this can be shown in Vilmosh.  Vilmosh5 teaches at e.g. abstract, [0010], [0023]; [0026-36];  that it would have been obvious to 

With regard to claims 5 and 14, Gonclaves further discloses where the control circuit determines an error rate based upon results of the reconciliation (see e.g. [0116]).  

With regard to claims 6 and 15, Gonclaves further discloses where training is offered to employees of the retail store when the error rate exceeds a predetermined value (see e.g. [0113], where informing the cashier on the spot, after one incident, is training the cashier).  

With regard to claims 7 and 16, Gonclaves further discloses where the reconciliation determines that product shrinkage has occurred (see [0002], [0063]).  

With regard to claims 8 and 17, Gonclaves further discloses where the reconciliation is performed when a trigger is received from the point-of-sales apparatus (see e.g. [0063-64]).  

With regard to claims 9 and 18, Gonclaves further discloses where the trigger is an indication of the entering of a quantity value by a cashier at the point-of-sales apparatus, or when the product has a likelihood for mis-rings that exceeds a predetermined threshold (see [0103] suspicion levels).
With regard to claims 19 and 20, Gonclaves further discloses where the reconciliation determines that a physical characteristic of the first product or the second product is a cause of the discrepancy by analyzing mis-rings of the first product and mis-rings of the second product during a time previous to the transaction (see [0127-134]), where the .  

Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. 
Applicant argues that the claims are allowable in light of the amendments.  The examiner respectfully disagrees.  The examiner refers to the 112 rejection(s) and the 103 rejections for these limitations.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PETER LUDWIG/Primary Examiner, Art Unit 3687                                                    



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As Titled, Goncalves is directed to “System and method for preventing cashier and customer fraud at retail checkout.”  “Systems and methods for preventing fraud during retail checkout are described. A system includes: item identifier acquisition devices to acquire identifiers (e.g., barcodes) of items to be transacted; cameras or imagers to acquire images of the items to be transacted; an object recognition component to perform visual recognition of the acquired items through comparison of the acquired images of the items with a database and obtain identifiers of items represented in the database that correspond to an acquired image according to a correspondence criterion; a comparison component to compare a set of identifiers acquired through the item identifier acquisition devices with a set of identifiers obtained through the object recognition component; and an alerting component to provide an alert in case of discrepancies between the two sets.”  See Abstract. 
        2 As Titled, Zimmerman is directed to “System and method for performing inventory using a mobile inventory robot.”  “A mobile inventory robot system generates an inventory map of a store and a product database when a mobile inventory robot is manually navigated through the store to identify items on shelves, a location for each of the items on the shelves, and a barcode for each of the items. The system performs inventory of the items by navigating through the store via the inventory map, capturing a shelf image, decoding a product barcode from the captured shelf image, retrieving a product image for the decoded product barcode from the product database, segmenting the captured shelf image to detect an image of an item on the shelves, determining whether the detected image matches the retrieved image and, if not, setting an out-of-stock flag for an the item.”  See Zimmerman Abstract.
        3 The examiner notes that the “wherein the one or more PI values include . . .” limitation is satisfied by the prior art.  The claims relate to a system—not method—that is capable of, or configured to, perform the steps of the claimed invention.  As shown in the combination of Gonclaves and Zimmerman, the claimed control circuit is capable of adjusting data as shown at Gonclaves at [0069] “to adjust parameters affecting the performance of the system,” and Zimmerman at [0033] “Any discrepancies are recorded and adjusted.” (emphasis added).  The examiner notes that there is nothing special about this inventory calculation.  For instance, at the end of a transaction, Inventory A = 2; Inventory B = 3.  However, based on an error during the transaction, the PI values of Inventory A and B are both wrong, and should be inversely proportional to the actual values, where the values should be Inventory A = 3; Inventory B = 2.  These discrepancies are recorded and acknowledged in e.g. Zimmerman at [0033].  These discrepancies need to be adjusted to portray the actual inventory values on hand.  This adjustment includes for instance changing Inventory A from 2 [Wingdings font/0xE0] 3; and Inventory B from 3 [Wingdings font/0xE0] 2.  The claimed capability of “adjustments”, or adjusting recorded data, is shown in [0033] of Zimmerman.  See also Goncalves at [0070].  Further yet, the examiner refers Applicant to Oracle, as shown below, which explicitly teaches adjusting PI values which “allows the user to rearrange inventory and correct the inventory in light of mislabeling of products.” See 
        
    PNG
    media_image3.png
    106
    278
    media_image3.png
    Greyscale
Fig. 9-2 where the adjustments fields are entered and the adjustment occurs from inventory A to Inventory B, or vice versa, or any way the user desires to change the PI values of the inventory.  
        
    PNG
    media_image4.png
    700
    569
    media_image4.png
    Greyscale

        
        4 This is literally an “Inventory Management Guide.”  See Oracle Title.  
        5 As Titled, Vilmosh is directed to “System and method for automatic identification of products.”  [0001] discloses that “The present invention relates to retail systems and, in particular, it concerns a system and method for automatically identifying products in a retail environment.”  [0004] states that “[0004] According to the teachings of the present invention there is provided, a method comprising: (a) providing access to a database containing a set of N entries corresponding to products available in a store, each entry including at least one reference image of a product and at least one non-image parameter characterizing a property of the corresponding product; (b) receiving an input from at least one sensor, the input being sufficient to determine at least one non-image parameter of a product presented by a user for purchase and to provide a sampled image of the presented product; (c) selecting a subset of M entries in the database for which the at least one non-image parameter of the database entry corresponds within a matching tolerance to the non-image parameter of the presented product, where M is less than N; and (d) comparing the sampled image of the presented product within the reference images of the subset of M entries of the database by an image matching process to identify the presented product within the database.”